UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number 0-28179 SinoCoking Coal and Coke Chemical Industries, Inc. (Exact name of issuer as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 65-0420146 (I.R.S. employer identification number) Kuanggong Road and Tiyu Road 10th Floor, Chengshi Xin Yong She, Tiyu Road, Xinhua District, Pingdingshan, Henan Province, China 467000 (Address of principal executive offices and zip code) +86-3752882999 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock, par value $0.001 per share Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ As of March 31, 2010, the Registrant had 20,871,192 shares of common stock outstanding. Table of Contents SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. FORM10-Q INDEX Page Number SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Consolidated Balance Sheets as of March 31, 2010 (unaudited) and June 30, 2009 4 Consolidated Statements of Operations and Comprehensive Income (loss) for the Three and Nine Months Ended March 31, 2010 and 2009 5 Consolidated Statements of Shareholders' Equity 6 Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2010 and 2009 (unaudited) 7 Notes to the Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Disclosure Controls and Procedures 49 PART II. OTHER INFORMATION Item 1. Legal Proceedings 51 Item 1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 3. Defaults Upon Senior Securities 66 Item 4. Submission of Matters to a Vote of Security Holders 66 Item 5. Other Information 66 Item 6. Exhibits 67 SIGNATURES 68 -2- Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS All statements contained in this report, other than statements of historical facts, that address future activities, events or developments, are forward-looking statements, including, but not limited to, statements containing the words “believe,” “anticipate,” “expect,” “project,” “may,” “might,” “will” and words of similar import.These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances.Whether actual results will conform to the expectations and predictions of management, however, is subject to a number of risks and uncertainties that may cause actual results to differ materially.Such risks are in the section entitled “Risk Factors” beginning on page51of this report. Consequently, all of the forward-looking statements made in this report are qualified by these cautionary statements, and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. -3- Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. AND SUBSIDIARIES (FORMERLY NAMED ABLEAUCTIONS.COM, INC.) CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2009 ASSETS March 31, 2010 June 30, 2009 (Unaudited) CURRENT ASSETS Cash $ $ Notes receivable Accounts receivable, trade, net Other receivables Inventories Advances to suppliers Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS Prepayments for land use rights - Prepayments for construction Intangible - Land use rights, net Intangible - Mineral rights, net Other assets Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable, trade $ $ Short term loans - Bank - Short term loans - Others Due to related parties Due to shareholders Other payables and accrued liabilities Customer deposits Taxes payable Total liabilities OTHER LIABILITIES Warrant derivative liability - Total other liabilities - Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Common share, $0.001 par value, 100,000,000 authorized, 20,871,192and 13,117,952 issued and outstanding as of March 31, 2010 and June 30, 2009, respectively Additional Paid-in capital - Statutory reserves Retained (deficit) earnings ) Accumulated other comprehensive income Total shareholders' equity ) Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. -4- Table of Contents SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. AND SUBSIDIARIES (FORMERLY NAMED ABLEAUCTIONS.COM, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three months ended March 31, Nine months ended March 31, REVENUE $ COST OF REVENUE GROSS PROFIT OPERATING EXPENSES: Selling General and administrative Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE), NET Finance expense, net ) Other income (expense), net ) Change in fair value of warrants ) - ) - Total other expense, net ) (LOSS) INCOME BEFORE INCOME TAXES ) ) PROVISION FOR INCOME TAXES NET (LOSS) INCOME ) ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation adjustment ) COMPREHENSIVE (LOSS) INCOME $ ) $ $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES Basic and Diluted (LOSS) EARNINGS PER SHARE Basic and Diluted $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. -5- Table of Contents SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. AND SUBSIDIARIES (FORMERLY NAMEDABLEAUCTIONS.COM, INC.) CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY Accumulated Retained deficit other Common Stock Paid-in Contribution Statutory comprehensive Shares Par Value capital Receivable reserves Unrestricted (loss) income Total BALANCE, July 1, 2008 $ $ $ ) $ Net income Adjustment of Statutory reserve - - - Shareholder cash contribution and by forfeited imputed interest - Foreign currency translation adjustments - BALANCE, March 31, 2009 (Unaudited) $ $ $ ) $ Net income Adjustment of Statutory reserve ) - Shareholder cash contribution and by forfeited imputed interest Foreign currency translation adjustments ) ) BALANCE, June 30, 2009 $ $ $ - $ Shares and warrants issued in reverse acquisitionrecapitalization ) - Shares and warrants sold for cash Offering costs related to shares and warrants sold ) ) Warrants issued and reclassified to derivative liability ) ) ) Cumulative effect of reclassification of existing warrants ) ) Fractional shares due to the1- for - 20reverse split 2 (2
